Name: Commission Regulation (EEC) No 2516/83 of 7 September 1983 fixing for the 1983/84 marketing year the Community offer prices for sweet oranges applicable as regards Greece and the coefficients to be used to calculate the offer prices for Greek oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 83 Official Journal of the European Communities No L 248/25 COMMISSION REGULATION (EEC) No 2516/83 of 7 September 1983 fixing for the 1983/84 marketing year the Community offer prices for sweet oranges applicable as regards Greece and the coefficients to be used to calculate the offer prices for Greek oranges production areas where prices are lowest, for the products or varieties which represent a considerable proportion of production marketed throughout the year or for part of it, which are of quality class I and which satisfy specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calcu ­ lated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas, for the calculation of the offer price of the Greek product, referred to in Article 75 (2) (b) of the Act of Accession, it is necessary to specify the varieties the offer prices for which are to be compared respec ­ tively with the prices fixed for group I, for group II and for group III ; whereas, further, the commercial values of certain Greek varieties are not directly comparable with those of the Community variety groups ; whereas it is therefore necessary to fix coeffi ­ cients to be applied to the quotations for the Greek varieties, on the basis of their respective commercial values, in order to calculate offer prices for them to make them comparable with the Community variety groups ; Whereas application of the abovementioned criteria results in the Community offer prices for sweet oranges, for the period 1 December 1983 to 31 May 1984 being fixed at the levels set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism, on import into the Community of Nine, for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas Article 75 (2) (a) of the Act of Accession provides that a Community offer price is to be calcu ­ lated annually on the basis , on the one hand, of the arithmetical average of producer prices of each Member State of the Community of Nine increased by the cost of packing the fruit and transporting it from the areas of production to the representative centres of Community consumption and, on the other hand, of the trend of production costs in the fruit and vegeta ­ bles sector ; whereas these producer prices are to be the average of the price quotations recorded over the three years prior to the date of fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied to imports from third countries, this Community offer price being reduced by 9 % at the time of the third move towards price alignment referred to in Article 59 of the Act ; Whereas because of differences in comparability of the varieties of sweet oranges, as regards their commercial value , they must be classed in three groups ; Whereas, in accordance with Article 3 of Regulation (EEC) No 10/81 , the prices taken for the calculation of producer prices shall be those for a home-grown product with defined commercial characteristics on the representative market or markets situated in the HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1983/84 marketing year, the Community offer price for fresh sweet oranges falling within subheading 08.02 A I of the Common Customs Tariff, expressed in ECU per 100 kilograms net, shall be as follows for packed class I fruit, all sizes :  group 1 : 1 December to 31 March : 20,79 ,  group II : 1 January to 31 May : 17,90 ,  group III : 1 December to 30 April : 9,93 .(') OJ No L 1 , 1 . 1 . 1981 , p. 17 . No L 248/26 Official Journal of the European Communities 8 . 9 . 83 2. The variety groups mentioned in paragraph 1 shall be made up of the following varieties :  group I : Moro and Tarocco,  group II : Sanguinello,  group III : Biondo comune . 3 . The offer prices for Greek fruit are to be compared : (a) for the Moro and Tarocco varieties, with the price fixed for group I ; (b) for the varieties Biondo comune (Blanca comuna, Blonde commune), Grano de Oro (Imperial , Sucrena), Baladi , Pera, Macetara, Pineapple, Blood oval (Doblefina, Double fine), Portugaise Sanguina, Sanguina redonda (Entrefina), the Surinam varieties and the variety Sanguina ordinaire except for Navel sanguina (Double fine amÃ ©liorÃ ©e, Washington sanguine, Sanguina grande) and Maltaise sanguine, with the price fixed for group III ; (c) for varieties other than those listed under (a) and (b):  for the month of December, with the price fixed for group I,  for the period 1 January to 31 May, with the price fixed for group II . 4 . For calculation of the offer prices mentioned in paragraph 3, prices shall be multiplied by the follow ­ ing coefficients :  for the products listed in paragraph 3 (b) : 0,76,  for the products listed in the first indent of para ­ graph 3 (c) : 1 ,20,  for the products listed in the second indent of paragraph 3 (c) : 1,00 . Article 2 This Regulation shall enter into force on 1 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1983 . For the Commission Poul DALSAGER Member of the Commission